MEMORANDUM **
Jose de Jesus Reyes Rivas and his wife Leticia Reyes-Gonzalez, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, but review purely legal questions de novo. Singh v. Ashcroft, 367 F.3d 1182, 1185 (9th Cir.2004). We dismiss in part and deny in part the petition for review.
The BIA did not abuse its discretion in denying as untimely petitioners’ motion to reopen. See 8 C.F.R. § 3.2(c)(2) (imposing a ninety-day deadline after a final administrative decision to file a motion to reopen); 8 C.F.R. § 3.8(a) (requiring submission of a fee with a motion to reopen).
Assuming we have jurisdiction to consider petitioners’ contentions concerning equitable tolling, including ineffective assistance of counsel, the BIA did not abuse its discretion in determining that tolling was *895not warranted. See Iturribarria v. INS, 321 F.3d 889, 902 (9th Cir.2003).
We lack jurisdiction to consider whether the BIA should have exercised its sua sponte authority to reopen proceedings. See Ekimian v. INS, 303 F.3d 1153 1159 (9th Cir.2002).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.